Citation Nr: 0316164	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  95-24 311	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating higher than 10 percent for a 
ventriculoseptal defect, previously classified as 
cardiomyopathy with mitral insufficiency.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from July 1965 to August 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1995 decision of the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO)-
which denied the veteran's claims for service connection for 
hypertension and for a rating higher than 10 percent for his 
already 
service-connected cardiomyopathy with mitral insufficiency.  
In April 1997, the Board remanded the case to the RO for 
additional development.  

In May 2000, the Board issued a decision denying both of the 
veteran's claims, and he appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  After considering a 
motion filed by VA's General Counsel, and the response 
from the veteran's representative, the Court issued an Order 
in November 2002 vacating the Board's decision and remanding 
the case to the Board for further development and 
readjudication.  

The veteran's daughter since has submitted a statement in 
June 2003 indicating he also has chronic fatigue syndrome 
(CFS) and type II diabetes mellitus, which she hinted might 
possibly be related to exposure to toxic herbicides 
(Agent Orange) while in Vietnam.  These issues are not 
currently before the Board.  38 C.F.R. § 20.200 (2002).  So 
they are referred to the RO for all appropriate development 
and consideration-including, initially, clarifying whether 
the veteran indeed intends to file claims for these 
additional conditions.  




REMAND

The Court's November 2002 Order directed the Board to obtain 
a "thorough and contemporaneous examination" of the veteran 
as to both claims, including treadmill testing and evaluation 
of "the effect of [his] heart condition on his 
hypertension."  The Court also instructed the Board to 
obtain medical records from Dr. Nitzberg, a cardiologist, 
whom the veteran's daughter says has indicated he should be 
treated with anti-hypertensive medication.  The Court went on 
to note that the Board also must address whether the veteran 
has an enlarged heart, whether his service-connected heart 
condition has aggravated his hypertension, and whether he has 
sufficient metabolic equivalents (METs) to receive a higher 
rating under either the old or new criteria of 38 C.F.R. 
§ 4.104, DC 7000.  

Note also that, in the appellant's brief to the Court, at 
page three, it was reported the veteran was hospitalized in 
November 1991 at the Sewickley Valley Hospital.  It does not 
appear, however, that all of those hospital records are on 
file.  Also in the brief, at page 9, it was stated that Drs. 
House and Nitzberg are cardiologists practicing with Internal 
Medicine Associates, which is the same medical practice 
of Dr. Cheponis, but that Drs. House and Nitzberg actually 
have a different office location than Dr. Cheponis.  This 
distinction is important to point out because the private 
medical records from the Internal Medicine Associates 
reportedly document symptoms that can be related to the 
veteran's heart condition.  So this is relevant evidence that 
needs to be obtained.  

The appellant's brief to the court also notes, at pages 11 
and 12, that Note 2 to 38 C.F.R. § 4.104 provides that if 
exercise testing cannot be done for medical reasons, an 
estimation of the level of activity, expressed in MET's, may 
be made by a medical examiner and supported by specific 
examples.  A discharge summary of the veteran's October 1991 
hospitalization at the Sewickley Valley Hospital indicates a 
thallium stress test was negative for ischemic response at 
11 METs of work.  But the actual report of that test is not 
on file and should be obtained for rating purposes.

Lastly, the Board observes that the November 2002 Court Order 
determined that "a remand for the retroactive application of 
the VCAA section 3(a) is no longer permissible" and that 
"the pre-VCAA 38 U.S.C. § 5107(a) duty-to-assist provision 
is applicable."  Accordingly, this case is REMANDED to the 
RO for the following development and consideration:  

1.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for his service-connected heart 
condition and for his hypertension.  Ask him to 
complete and return the appropriate releases (VA 
Form 21-4142s) authorizing VA to obtain his 
confidential medical treatment records that he 
identifies.  His list should include, but is not 
limited to:  (a) all his records from Internal 
Medicine Associates at all locations; (b) any 
records created by or in the possession of Dr. 
Nitzberg, regardless of whether he is still 
practicing or associated with Internal Medicine 
Associates; (c) a copy of the October 1991 
thallium stress test at the Sewickley Valley 
Hospital; as well as (d) records of the veteran's 
November 1991 hospitalization at the Sewickley 
Valley Hospital.  Since the veteran and his 
representative already have submitted numerous 
private clinical records, ask them only to 
identify those records which have not been 
previously submitted.  Upon receipt of the 
appropriate releases, request all private 
treatment records indicated and, once obtained, 
associate them with the other evidence of record.  

Also ask each private treating source to provide a 
medical opinion concerning the etiology of the 
veteran's hypertension-particularly insofar as 
whether it is at least as likely as not that his 
hypertension initially manifested during his 
military service or within one year after his 
discharge in August 1969 or is otherwise 
proximately due to or the result of his already 
service-connected heart condition.  This includes 
indicating whether the service-connected 
heart condition has aggravated the hypertension.

2.  Also ask the veteran for the name of each VA 
medical facility where he has received treatment 
for his heart condition or hypertension and the 
approximate dates of his treatment.  
And obtain the VA records he identifies.  

3.  Schedule the veteran for a VA cardiovascular 
examination.  Ask the evaluating physician to give 
his medical opinion concerning:  a) whether the 
veteran currently has hypertension, b) if so, is 
it at least as likely as not that his hypertension 
initially was manifested while he was on active 
duty in the military or within one year of his 
discharge in August 1969, or c) whether it is 
otherwise proximately due to or the result of his 
already service-connected heart condition.  (Note:  
this latter question includes indicating whether 
the heart condition has aggravated the 
hypertension and, if so, to what extent above and 
beyond the level of impairment existing prior to 
the aggravation.)

The VA examiner also should give his medical 
opinion concerning the current severity of the 
heart condition, including whether:  d) it is at 
least as likely as not the veteran has cardiac 
enlargement, regardless of how minimal it may be.  
Additionally, e) treadmill stress testing should 
be performed to measure his METs and if it cannot 
be done due to medical reasons, an estimation of 
the level of activity, expressed in MET's, must be 
made by the medical examiner which is supported by 
specific examples.  

Send the claims folders, including a copy of this 
REMAND, to the VA examiner for a review of the 
veteran's pertinent medical history.  The 
examination report must confirm that the claims 
folders were reviewed, and the rationale for all 
diagnoses and opinions expressed should be 
discussed.  

4.  Review the claims file to ensure that all of 
the above development has been completed, to the 
extent possible.  If any development is 
incomplete, or if the examination report does not 
contain sufficient information in response to the 
questions posed, take corrective action.  38 
C.F.R. § 4.2 (2002).  

5.  Then readjudicate the claims in compliance 
with the Court's Order.  If the claims continue to 
be denied, send the veteran and his representative 
an SSOC and give them an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.   

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


